Citation Nr: 1645276	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-33 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had honorable active duty service from September 1944 to November 1946.  He is in receipt of a Combat Infantryman Badge, which denotes his participation in combat.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen a claim for service connection for peptic ulcer disease.

The Veteran and his wife presented testimony at a personal hearing before the RO in April 2013.  A transcript is of record.  The Veteran requested a Board hearing in his November 2013 VA Form 9, but subsequently withdrew that request.  

In May 2016, the Board reopened a claim for service connection for peptic ulcer disease and remanded it for additional development.  It has been returned for appellate review.  Given that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, the issue has been recharacterized as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran has been diagnosed with any type of ulcer disease during the pendency of the claim.  

2.  There is no competent evidence that the Veteran has a gastrointestinal disorder, to include the diagnosed gastroesophageal reflux disease (GERD), which had its onset in service or is etiologically related to service, to include in-service gastrointestinal complaints.  


CONCLUSION OF LAW

The requirements for establishing service connection for a gastrointestinal disorder, to include peptic ulcer disease, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in June 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records and post-service treatment records.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There     is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  More specifically, updated VA treatment records were obtained; the Veteran was asked to provide the names and addresses of all medical care providers who had recently treated him for his gastrointestinal disorder; and the Veteran      was scheduled for a VA gastrointestinal examination.  The Board notes that the Veteran failed to report to the scheduled VA examination and that although he submitted a VA Form 21-4142 in response to a May 2016 letter, the section of the form indicating from which provider he was authorizing the release of records was blank.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the     in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and peptic ulcers (gastric or duodenal) become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he has gastric/duodenal ulcer disease that was incurred during active duty service when a bug was introduced to his body in 1945-1946.  He asserts that he was misdiagnosed by VA since he was consistently told by VA that his gastrointestinal problems were all related to his psychiatric condition.  See November 2013 VA Form 9; April 2013 hearing transcript.  The Board notes the Veteran is service connected for posttraumatic stress disorder with history of generalized anxiety disorder with psychogenic gastrointestinal reaction.

As an initial matter, the Board notes that it has reviewed the medical evidence obtained during the pendency of the claim and the Veteran has been prescribed medication by VA for GERD during the relevant timeframe, although it is unclear when this condition was diagnosed and whether it was diagnosed by VA or an outside provider.  No other gastrointestinal disorder, to include the claimed gastric/duodenal ulcer disease, has been diagnosed.  Irrespective, it appears that    the first criterion for establishing service connection has been met.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.").  The question becomes whether the GERD is related to service.  

Service treatment records show that the Veteran was admitted to a military hospital in Korea on February 8, 1946, with complaints of chills, malaise, prostration, nausea, and weakness.  The Veteran denied vomiting or a change in bowel habits.  It was noted that he had had malaria twice before.  Physical examination of his abdominal area revealed that it was soft and non-tender without hernia, but there was a questionable mass in the left upper quadrant.  The impression was malaria and upper respiratory infection.  The Veteran was seen in April 1946 with ill-defined condition of gastrointestinal system manifested by nausea, vomiting, abdominal pain and fever noted, which was also noted to have been incurred in the line of duty.  During a September 9, 1946, separation examination, there was gas and mid-abdominal pain reported for the past eight months.  The Veteran denied being hospitalized but was noted to be symptomatic and that it was incurred in the line of duty.  Psychiatric problems were noted to be manifested by psychogenic gastrointestinal disturbance.  

As there is no competent evidence of GERD or of any ulcer disease in service or within one year following discharge from service, competent evidence linking the current condition, namely GERD, with service is required to establish service connection.  

The post-service evidence in this case includes an April 1948 VA examination report that was conducted in conjunction with claims for service connection for a skin fungus, a psychiatric condition, and malaria.  During the examination, the Veteran reported that he had pains and sickness in his stomach, more so with heavy work.         A malaria slide was negative.  During neuropsychiatric examination, the Veteran reported a history of vague gastrointestinal complaint, mainly nausea and pain in and around the umbilical region.  He also reported attacks of malaria about every month.  In pertinent part, the Veteran was diagnosed with psychoneurosis, anxiety type, as manifested by functional disorder of the gastrointestinal tract.  It was recommended that the Veteran undergo gastrointestinal x-ray series for the possibility of detecting an atypical peptic ulcer.  

The Veteran underwent a VA examination in March 1952, which appears to         have been conducted as a review of the service-connected psychoneurosis.  During that examination, the Veteran reported stomach trouble for some time prior to his discharge from service.  In terms of stomach trouble, he indicated he had nausea and a burning feeling when he drinks a lot of milk.  During neuropsychiatric examination, the Veteran reported a burning in his stomach every day, one or two hours after eating every meal.  He also vomited, but not very often, and had never vomited blood and never had had tarry stools.  The Veteran also had a lot of gas       on the stomach and had soreness in the left side of his abdomen, in both the upper and lower quadrants.  It was noted he had been treated for stomach trouble since discharge, but no ulcer had ever been found.  The examiner noted that anxiety in his case seemed to be relieved by channeling it through the autonomic nervous system into the visceral organs and the diagnosis was psychogenic gastrointestinal reaction, chronic, moderate; manifested by heartburn and ulcer-like reaction without x-ray evidence of ulcer.  A gastrointestinal series contained an impression of no evidence of organic lesion in the stomach or duodenum; and moderate pylorospasm.  

The Veteran underwent a VA psychiatric examination in March 1954, during which he reported being under a private doctor's care for gas in his stomach and pressure pains in the pit of his stomach.  The diagnosis was psychophysiologic gastrointestinal reaction, chronic, mild.  

During a February 2000 VA mental disorders examination, the Veteran recalled   that his nervous condition and stomach problems began while he was still in the military.  In the military, he recalled that he was hospitalized three times.  After military service, he recalled he was hospitalized at Harris Hospital in Fort Worth, Texas, in 1964 for two weeks due to stomach problems.  He said the first time he had stomach surgery was when he was hospitalized in 1965 at Arlington Memorial Hospital, and he was in the hospital for about 2-3 weeks.  He said that about 65 percent of his stomach was removed.  He recalled he was hospitalized in 1984 and also in 1985 at the Greater Dallas-Grand Prairie Hospital for stomach problems.  During the 1985 hospitalization he had some type of stomach bypass operation.  Regarding outpatient care, the Veteran related that over the years he had had numerous visits for his condition of nervousness and stomach problems.  He stated that the frequency of his nervous condition and stomach problems had been ongoing since his discharge from the military, and that his problems actually began at least a year before his discharge from the military.  

The Veteran underwent an esophagogastro-duodenoscopy with biopsy on June      29, 2006, due to preoperative diagnoses of abdominal discomfort with history of Helicobacter pylon infection.  The postoperative impression was partial gastrectomy with Billroth II anastomosis.  The examination was otherwise normal; there were no gastritis or ulcers seen; and the stomach lining was biopsied for Helicobacter pylori (H. pylori).  A July 2006 pathologic diagnosis of the tissue from the stomach was mild, chronic inflammation; no H. pylori identified.  

During a May 2007 VA stomach, duodenum and peritoneal adhesions examination, the Veteran reported that he first had symptoms of stomach ulcers in 1948 and received medical treatment for the condition at the VA facility in Dallas, Texas.  He had also had surgical procedures for ulcers, one in 1965 and the other in the 1980s.  Current symptoms included mild substernal pyrosis after every meal, acid reflux after every meal, and chronic constipation.  The diagnosis was peptic ulcer disease and the examiner provided an opinion that the condition was less likely as not caused by or a result of his service-connected psychiatric disorder.  The rationale included reference to the fact that some of the known causes of peptic ulcer disease are acid hypersecretion, non-steroidal anti-inflammatory medication, and H. pylori bacteria.  No opinion on whether the condition was directly related to service was provided.  

An upper gastrointestinal endoscopy was conducted in January 2008, which revealed a Rouxoen-Y gastrojejunostomy in the gastric antrum, but the examination was otherwise without abnormality.  VA and private treatment records also reveal that     the Veteran has a history of abdominal pain and H. pylori infection.  

The Board remanded this claim in order to schedule the Veteran for a VA gastro-intestinal examination.  The Board specifically noted that an examination was needed to identify all gastrointestinal disorders found and for an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed gastrointestinal disorder had its onset during active service or is related to any in-service disease, event, or injury because the Veteran reported gastrointestinal problems during service and had consistently reported them following discharge.  The Board specifically instructed the examiner to address    the in-service notations; the complaints made by the Veteran during the April    1948, March 1952 and March 1954 VA examination reports; and the Veteran's assertion that he was misdiagnosed as he was consistently told that his gastrointestinal problems were all related to his psychiatric condition.  

The requested examination was scheduled for June 1, 2016, but the Veteran failed to report.  Review of the electronic record indicates that the letter sent to the Veteran to inform him of the scheduled examination was not returned and that the Veteran's listed phone number was called and a message was left with his wife to call back about rescheduling, but the Veteran never called back.  

VA regulation establishes that when a claimant fails to report for an examination scheduled in conjunction with a reopened claim for a benefit that was previously disallowed, which are the circumstances of the instant case, the claim shall be denied.  See 38 C.F.R. § 3.655.  

In any event, the preponderance of the evidence of record does not support the claim for service connection for a gastrointestinal disorder.  While the Veteran believes that he has gastric/duodenal ulcer disease, no such disorder has been diagnosed during the pendency of this claim and as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  To     the extent that the Veteran's assertions could be interpreted to mean that his GERD is related to service, the Board again notes that he has not shown that he has specialized training sufficient to render such an opinion.  Id.  In this regard, the diagnosis and etiology of any gastrointestinal disorder are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to a current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current gastro-intestinal complaints is not competent medical evidence.  As the Veteran failed to report to the VA examination scheduled for June 1, 2016, there is no competent medical opinion of record regarding the etiology of the Veteran's gastrointestinal disorder.  In the absence of competent evidence of a nexus, or link, between the current gastrointestinal disorder and the well-documented in-service complaints, service connection is not warranted and the claim must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.



ORDER

Service connection for a gastrointestinal disorder, to include peptic ulcer disease, is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


